Citation Nr: 0913116	
Decision Date: 04/08/09    Archive Date: 04/15/09	

DOCKET NO.  05-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic disability of 
the right hand, to include arthritis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
VARO in Nashville, Tennessee, which denied entitlement to the 
benefit sought.  

A review of the evidence of record reveals that in 
October 2007, the Board remanded the matter to the RO for a 
VA examination of the Veteran's right hand.  Subsequent 
thereto, and in a decision dated in April 2008, the Board 
denied entitlement to service connection for a right hand 
disorder.  The Veteran appealed the determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Joint Motion for Remand dated in November 2008, the 
Board's April 2008 decision was vacated.  The appeal was 
remanded for compliance with the instructions in the Joint 
Motion in an Order dated December 3, 2008.  

For reasons which will be set forth below, the case is 
REMANDED to the RO by way of the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the Veteran should 
further action be required.  


REMAND

A review of the available service treatment records shows 
that at the time of separation examination in September 1945, 
notation was made that the Veteran had sustained an injury to 
the right hand and received treatment at the 7th Field 
Hospital in 1944.  It was stated there were no present 
defects.  Notation was made on current examination of a scar 
of the right ring finger.  There were no musculoskeletal 
defects noted.  

The post service records are without reference to problems 
involving the right hand for years following service 
separation.  However, in April 2006, a private physician 
reported that the Veteran sustained an injury to the right 
hand when his plane crashed in France during World War II.  
He indicated that from pictures that were sent, "one will 
notice the deformity of his right hand and, in fact, his 
right first and second fingers at the distal phalanx shows an 
obvious deformity from a laceration of the extensor tendon."  
It is not clear from the physician's statement when he first 
examined the Veteran.  

The Veteran was accorded an examination by a VA physician in 
December 2007.  Examination findings included a small scar on 
the lower aspect of the index finger of the proximal 
interphalangeal joint and another scar on the lower aspect of 
the long finger at the proximal interphalangeal joint.  X-ray 
studies showed degenerative changes of those fingers.  
Assessments were made of mallet finger and right index 
finger; moderate degenerative joint disease at the distal 
interphalangeal joint of the index and long finger, with 
residuals of laceration of the lower aspect of the index and 
middle finger.  The examiner opined that the laceration and 
injury that the Veteran sustained during service "is less 
likely than not" related to his current hand condition.  
However, the examiner did not discuss the nature of the 
injury or the scarring involving the index finger and the 
long finger.  

The Board believes that further development in this case is 
in order and it is therefore REMANDED for the following:  

1.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in orthopedic disabilities for the 
purpose of determining the nature and 
etiology of any current right hand 
disability.  All indicated studies should 
be performed.  After examination of the 
Veteran and review of the entire record, 
including the Veteran's service treatment 
records referring to the presence of a 
scar of the right ring finger, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current hand disability, to include 
scarring, had its onset in service or is 
causally related to service or any 
incident of service.  The examiner should 
also provide an opinion as to the 
likelihood of any current scarring being 
attributable to the Veteran's service.  
If the examiner cannot express an opinion 
without resort to speculation, this 
should be so indicated.  

The claims file must be provided to the 
examiner and he or she should note that 
it was available for review in the report 
of examination.  

2.  Then, after completion of any other 
development indicated by the state of the 
record, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, an appropriate 
supplemental statement of the case should 
be issued and the Veteran and his 
representative should be provided an 
opportunity for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran is placed on notice that 
pursuant to the provisions of 38 C.F.R. § 3.655 (2008), 
failure to cooperate by not attending a requested VA 
examination will result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



